Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A subsequent search has discovered “3D Thermal Imaging: Fusion of Thermography and Depth Cameras” to Rangel et al., which teaches the amendment to claim 1. All other arguments are based on dependency. Therefore the rejection is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4, 6-11, 13, 27, 30, 33 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rangel (3D Thermal Imaging: Fusion of Thermography and Depth Cameras; 2014) in view of Martin (US 20160019427 A1).
Regarding claim 1, Rangel teaches a guided analysis system comprising: a set of multiple scanning devices each having a set of sensors configured to collect images of a local environment, wherein the set of sensors in the set of multiple scanning devices include: a thermal sensor to collect thermal images of the local environment; and a depth sensor to collect depth images of the local environment  (e.g. automatically create 3D thermal models using multi-perspective measurements with a multimodal camera system consisting of a thermal camera and a depth camera… the fusion of thermal and spatial information is considered in this work by using a thermal camera and a depth camera for obtaining 3D-thermal models - abstract, Section 1 and fig. 8) and wherein each of the set of multiple scanning devices is configured to fuse together the thermal images and the depth images (e.g. As it can be seen in Figure 9 the fusion between the depth image and the thermal image is carried out correctly- Section 5) to create multiple sets of fused images (e.g. create 3D thermal models- abstract).
Rangel fails to teach a cloud-based fusion service configured to receive the multiple sets of fused images of the local environments from the set of multiple scanning devices, use artificial intelligence to extract features within the environment, and transmit a classification of the features to the set of multiple scanning devices to assist users in evaluating the local environment.
In the same field of surveillance videos, Martin teaches a cloud-based fusion service configured to receive the multiple sets of fused images of the local environments from the set of multiple scanning devices (e.g. For example positive training may involve taking pictures of firearms of a wide variety of types against a high contrast background, loading such pictures into a training system database, eliminating the background, cropping and so on to produce a definitive image for the trained classifier to learn- para. 203, 206, 212, 286 and fig. 1), use artificial intelligence to extract features within the environment, and transmit a classification of the features to the set of multiple scanning devices to assist users in evaluating the local environment (e.g. Cascading has been discussed previously, it is by means of cascading analysis and filtration that real time processing ability is achieved. Composite segmentation refers to the ability to break the image down into various parts: foreground, classified persons, extension boxes (regions of interest), classified handguns, crowds, and so on. Classification refers to the ability of the system to take segmented parts of the image and classify them as people or handguns- para. 250 and 294). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use video surveillance. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Rangel with the features of AI classification as taught by Martin. The motivation would have been to increase the operator's efficiency due to seeing more of the relevant imagery and less of the irrelevant, it also increases the operator's efficiency due to motivational gains: the operator will be aware that what he or she sees has been previewed and found to be of interest (para. 12). 
Regarding claim 4, see the rejection of claim 1 above. Rangel as modified by Martin and Sugio further teach wherein at least some of the multiple scanning devices are shaped in a mobile form factor to be worn on bodies of users (e.g. Thus if the friendly has a mobile device such as a telephone, pad, tab, etc or the like, they can in fact vector themselves in visually, while constantly spying on the threat- Martin: para. 247). The same motivation to combine used in claim 1 above is applied herein.
Regarding claim 6, see the rejection of claim 1 above. Rangel as modified by Martin and Sugio further teaches wherein the artificial intelligence identifies subjects and objects within the local environments and analyzes multiple scenes to link collected data (e.g. the trained gun classifier providing identification of detected firearms associated with detected persons- Martin: para. 27-32, 207, 245 and 286-287). The same motivation to combine used in claim 1 above is applied herein.
Regarding claim 7, see the rejection of claim 1 above. Rangel as modified by Martin and Sugio further teaches wherein the set of multiple scanning devices include a local fusion model that is trained using images of templates captured by sensors (e.g.. positive training may involve taking pictures of firearms of a wide variety of types against a high contrast background- Martin: para. 206-207, 267 and 272). The same motivation to combine used in claim 1 above is applied herein.
Claim(s) 8 recite(s) similar limitations as claim(s) 1 above, also in system form, EXCEPT for a display and a remote server (See Martin: fig. 1, para. 66, 71, 114-115). Therefore, the same rationale used in regards to claim(s) 1 is/are incorporated herein.
Regarding claim 9, see the rejection of claim 8 above. Rangel as modified by Martin and Sugio further teach(es) the thermal images and the depth images of the local environment are captured at different rates (Martin: para. 63). The same motivation to combine used in claim 1 above is applied herein.
Regarding claim 10, see the rejection of claim 8 above. Rangel as modified by Martin and Sugio further teach(es) an inertial measurement unit to track positional movements and orientation changes of the system over time (e.g. There will be a foot position indicator and more importantly, a foot position history consisting of multi-colored or otherwise indicated past foot positions and the time span in which they were detected, so that the first responder will have the option of analyzing the past moves of the gunman and using them to make assumptions about future moves- Martin: para. 242-243, 283-284 and 296) wherein each of the set of multiple scanning devices is further configured to use the positional movements and orientation changes of the system to create the multiple sets of fused images (e.g. Using the intrinsic parameters of the cameras the position and orientation of the calibration target with respect to each camera’s coordinate system is obtained and so is the spatial relation between them. Knowing the spatial relation between the cameras, depth information can be remapped to thermal information by using equation- Rangel: Section 4 and 6). The same motivation to combine used in claim 1 above is applied herein.
Regarding claim 11, see the rejection of claim 27 above. Rangel as modified by Martin and Sugio further teach(es) a local artificial intelligence engine to ingest the recorded image sequences and set of fused images and identify objects or people within the local environment (e.g. the trained person identifier providing identification of detected persons, the trained gun classifier providing identification of detected firearms associated with detected persons; the scene analysis component providing positive recognition of a gunman/firearm in response to identification of detected firearms associated with detected persons- Martin: para. 27-28 and 205-207). The same motivation to combine used in claim 1 above is applied herein.
Regarding claim 13, see the rejection of claim 11 above. Rangel as modified by Martin and Sugio further teach(es) wherein the remote fusion service provides a sematic labeling of the objects or people in the local environment (e.g. a unique identifier (such as “Gunman 7603”) assigned by the system… weapon identifier (“Long Gun”)-Martin: para. 242 and fig. 14-15). The same motivation to combine used in claim 1 above is applied herein.
Regarding claim 27, see the rejection of claim 9 above. Rangel as modified by Martin and Sugio further teach(es) wherein the system generates a timestamp to create recorded image sequences (Martin: para. 63). The same motivation to combine used in claim 1 above is applied herein.
Regarding claim 30, see the rejection of claim 12 above Rangel as modified by Martin and Sugio further teach(es) further comprising a communications component to communicate at least some of: the fused images, the thermal images, or the depth images, to a the remote fusion service that provides a cross-referencing and data-analytics tier for spatiotemporal analysis of data of at least one of: the thermal images, and the depth images (e.g. The mentioned approaches have shown to be effective for analyzing and validating the results of the thermal/spatial data fusion. The visual analysis has demonstrated that the mapping between thermal and depth images and the parallax effect correction have been done correctly. However, it is not possible to determine the accuracy of the mapping with this approach since no benchmark is used. By using the mean reprojection error of a set of reprojected points, a measure of how accurate the system is, can be obtained. The results have shown a mean reprojection error smaller than one pixel. When using a MTS for validating the results, a mean reprojection error can be obtained as well. Results have shown that the obtained mean reprojection errors from the last two approaches correspond to each other. Sources of error like varying the focus settings of the thermal camera and the calibration of the MTS were considered for detecting and correcting systematic errors. – Rangel: Section 5) and (e.g. mapping the calculated foot position using geospatial coordinates- Martin: para. 58-60, 242). The same motivation to combine used in claim 1 above is applied herein.
Regarding claim 33, see the rejection of claim 1 above. Rangel as modified by Martin further teaches wherein the set of multiple scanning devices is further configured to perform a predictive transformation process to spatiotemporally align the thermal, and depth, images collected by the set of sensors based on a correlation between key points and edges to facilitate the features being extracted within the local environment, and storage thereof in memory, by the cloud-based fusion service- (Section 2 of Rangel as shown below with a screenshot to capture equations correctly). The same motivation to combine used in claim 1 above is applied herein.
    PNG
    media_image1.png
    342
    696
    media_image1.png
    Greyscale


Claim(s) 36 recite(s) similar limitations as claim(s) 33 above, also in system form. Therefore, the same rationale used in regards to claim(s) 33 is/are incorporated herein. 

Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rangel (3D Thermal Imaging: Fusion of Thermography and Depth Cameras; 2014) in view of Martin (US 20160019427 A1) as applied to claim 1 above, in view of Sugio (US 20160192009 A1).
Regarding claim 3, see the rejection of claim 1 above. As can be seen above, Rangel as modified by Martin teach/es wherein the thermal images and the depth images of the local environment (Rangel- abstract) but fails to teach are captured at different rates.
In the same field of imaging Sugio teaches are captured at different rates (e.g. The panorama video may be updated at a longer interval (may have a low frame rate) and may have a low image quality- Sugio: para. 334). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems process images.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Rangel with the features of frame rates as taught by Sugio. The motivation would have been using different frame rates for high/low resolutions is extremely well known in the art and would have been obvious to at least try. Application specific resolutions are an obvious designer variation. For example, high resolution on faces of guns versus low resolution for tracked footprints. It is unnecessary to burden the system with high resolution images when not necessary. 
Regarding claim 5, see the rejection of claim 1 above. Rangel as modified by Martin and Sugio further teaches wherein the cloud-based fusion service generates a three-dimensional reconstruction of the local environment from the multiple sets of fused images (e.g. three-dimensional form of a subject from a plurality of videos captured from different positions and is generally known- Sugio: para. 77, 287, 298 and 336). The same motivation to combine used in claim 3 above is applied herein.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rangel (3D Thermal Imaging: Fusion of Thermography and Depth Cameras; 2014) in view of Martin (US 20160019427 A1) as applied to claim 1 above, in view of Boonyasiriwat (US 20180101960 A1).
Regarding claim 24, see the rejection of claim 1 above. As can be seen above, Rangel as modified by Martin teach/es all the limitations of claim 24 except wherein the fused images of the local environment include depth and thermal fusion.
In the same field of surveillance, Boonyasiriwat teaches wherein the fused images of the local environment include depth and thermal fusion (e.g. image data representing captured depth information and/or thermal information- para. 12). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems contain video surveillance.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Rangel as modified by Martin with the features of depth and thermal imaging as taught by Boonyasiriwat. The motivation would have been depth and thermal imaging is well known and would be an obvious to one skilled to at least try. 

Claim(s) 25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rangel (3D Thermal Imaging: Fusion of Thermography and Depth Cameras; 2014) in view of Martin (US 20160019427 A1) as applied to claim 1 above, in view of Orlick (US 20120281758 A1).
Regarding claim 25, see the rejection of claim 1 above. As can be seen above, Rangel as modified by Martin teach/es all the limitations of claim 25 except wherein each scanning device in the set of multiple scanning devices generates time-indexed sequences of the collected images allowing a local fusion engine to generate the fused images with temporal interpolation and spatial interpolation between entries.
In the same field of video surveillance, Orlick teaches wherein each scanning device in the set of multiple scanning devices generates time-indexed sequences of the collected images allowing a local fusion engine to generate the fused images with temporal interpolation and spatial interpolation between entries (e.g. The finalized temporal prediction generated for the video sequence may comprise an output. In an embodiment, a spatial prediction can also be generated from each currently functional reference frame. The spatial prediction may be combined with the temporal prediction to create a spatio -temporal predictor, which alternatively or additionally may comprise an output. The blended temporal predictor output or the spatio-temporal predictor output may comprise a finalized prediction output- para. 20, 25, 28-29). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems contain video surveillance. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Rangel as modified by Martin with the features of spatio-temporal predictor output as taught by Orlick. The motivation would have been to effectuate high quality video processing in applications such as noise reduction, de-interlacing, and scaling and/or upconversion. (para. 48).
Regarding claim 28, see the rejection of claim 27 above. Rangel as modified by Martin and Orlick further teach(es) the local fusion engine uses temporal interpolation and spatial interpolation between entries in the recorded image sequences to generate images for fusion (Orlick: para. 20, 25, 28-29).
Allowable Subject Matter
Claim(s) 32, 34-35 and 37 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAM
Primary Examiner
Art Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613